DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 1-15, 17, 20-22 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1-15, 17, 20-22 have been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant, with respect to Claim 1, argues prior art US 4,319,471 to Benteler, et alia does not disclose the principle of operation of the claimed invention, because the claimed invention uses electromagnetic force and not hydraulic force, and therefore a skilled Artisan would not be motivated to modify the prior art.  Examiner respectfully disagrees and notes that KSR specifically allows replacement/substitution of one element with another to result in equivalent, expected, outcomes (see MPEP 2143). 
Applicant, with respect to Claim 1, argues combined prior art US 4,319,471 to Benteler, et alia and 2016 0221059 Goto, et alia does not teach using electromagnetic force to reduce or eliminate parting lines.  This is a spurious argument, since this limitation does not exist in Claim 1. 
Applicant, with respect to Claim 1, argues combined prior art US 4,319,471 to Benteler, et alia fails to disclose either "a plurality of circumferential segments positioned between and bridging the annular ring and the bottom mold section" or "annular ring" 26 does not form a sidewall of Benteler's "multi-segment mold".  Examiner respectfully disagrees and notes both limitations are illustrated in at least Fig 1. 
Applicant, in brief, argues, with respect to Claims 9 and 16, the following limitations are not disclosed by the prior art, nor taught:
•"a plurality of circumferential segments positioned between and bridging the annular ring and the bottom mold section"; prior art US 4,319,471 to Benteler, et alia discloses this limitation in at least Fig 1. 
•"the annular ring and the plurality of circumferential segments forming a sidewall of the forming mold"; prior art US 4,319,471 to Benteler, et alia discloses this limitation in at least Fig 1. 
•"the bottom mold section being removable from the plurality of circumferential segments such that the bottom mold section is configured to hold and move the pre-form articles about the electromagnetic coil and into and out of the forming mold"; prior art US 4,319,471 to Benteler, et alia discloses this limitation in at least Fig 1 and Col 8, Ln 20-22 & Ln 28-30, which describes the opening and closing of the bottom mold section. 
•"the annular ring being configured to surround, hold, seal, and shape a top section of the pre-form articles and to form a seal with the circumferential segments so as to reduce or eliminate parting lines on the surface of the formed containers"; prior art US 4,319,471 to Benteler, et alia discloses this limitation in at least Fig 1.  However, upon further consideration, new grounds of rejection is made in view of the amendments to Claims 9 and 16, as stated below. 
Examiner notes that no specific arguments are made against Claims 2-8, 10-15, 17-19, 22. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Benteler, et alia (US 4,319,471), hereinafter Benteler, in view of Goto, et alia (US 2016/0221059), hereinafter Goto, further in view of Metal Forming Magazine, 05JAN1997 (web archive, 
https://web.archive.org/web/20060509052928/http://archive.metalformingmagazine.com /1997/01 /7mfjan5.htm, site accessed 25FEB2022), hereinafter MFM. 
Regarding Claim 1, Benteler discloses an apparatus for forming Col 6, Ln 33-34), comprising 
a multi-segment mold (1) (Col 7, Ln 35-36; as illustrated in at least Fig 1 ), the multi-segment mold having an annular ring (26) (as illustrated in Fig 1 ), a bottom mold section (11) (as illustrated in Fig 1 ), and a plurality of circumferential segments positioned between and bridging the annular ring and the bottom mold section (40) (40') (40") (as illustrated in Fig 1 ), 
the annular ring and the plurality of circumferential segments forming a sidewall of the multi-segment mold (as illustrated in Fig 1 ), 
each of the circumferential segments including an inner surface (as illustrated in Fig 1 ), the plurality of inner surfaces defining a desired shape of the formed containers (Col 9, Ln 7-9), 
the bottom mold section being removable from the plurality of circumferential segments (Examiner notes that, as illustrated in Fig 1, the bottom mold section and plurality of circumferential segments are separate elements and thus the bottom mold section may be removed from the plurality of circumferential segments) such that the bottom mold section is configured to hold and move the pre-form articles into and out of the forming mold (Col 8, Ln 20-22 & Ln 28-30 describe the opening and closing of the bottom mold section) 
the annular ring being configured to surround, hold (as illustrated in Fig 1), seal (Col 58-60 describe pressurizing the interior of the forming apparatus, thus the interior must be sealed and thus the movable ends, (26) & (11) seal the interior), and shape a top area of the pre-form articles and to form a seal with circumferential segments (Examiner notes that [26] & [11] move towards and maintain contact with the workpiece during the forming process and thus could be used to shape a top area of the pre-form articles). 
Examiner notes that Benteler discloses forming a tube (Col 6, Ln 33-34) without reference to a top or bottom. Examiner has, therefore, interpreted the apparatus as being capable of producing the product in any desired orientation. Benteler is silent to an electromagnetic coil. 
Goto teaches an electromagnetic coil for forming (Para [0002], Ln 1-3). Goto further teaches the electromagnetic coil is configured to impart an electromagnetic force on the pre-form articles when supplied with electrical energy (Para [0011], Ln 23-24), the electromagnetic force configured to urge the pre-form articles into contact with the inner surfaces of the multi-segment mold (13) to produce the formed containers (10) (Para [0004], Ln 4-9). 
MFM teaches various forms of electromagnetic forming (Page 2-3, Para "Electromagnetic Forming", Page 6, Para "Commercial Examples" & "Possible New Applications"). MFM further teaches that electromagnetic forming may be combined with other forming methods (Page 6, Ln 27-35) to provide forming methods and resulting products not previously attainable (Page 6, Ln 27-28). 
Examiner notes the arrangement of elements would necessarily be the result of routine engineering and experimentation with the result of optimizing the apparatus for the best use to produce the desired finished product, and therefore the multi-segment mold and/or bottom mold section, as disclosed by Benteler, may be disposed about an electromagnetic coil, as taught by Goto, for the purpose of improving the forming of finished products from pre-form articles, as taught by MFM. 
Regarding Claim 2, combined Benteler/Goto/MFM teaches all aspects of the claimed invention, as stated above. Benteler further discloses the annular ring provides a first seal between the multi-segment mold and the pre-form article (Col 58-60). 
Regarding Claim 3, combined Benteler/Goto/MFM teaches all aspects of the claimed invention, as stated above. Benteler further discloses the first seal includes a square cross-section. Examiner notes, as illustrated in Fig 1, (26) has a square cross section. 
Regarding Claim 7, combined Benteler/Goto/MFM teaches all aspects of the claimed invention, as stated above. Benteler further discloses the multi-segment mold has three segments ( as illustrated in Fig 1). 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Benteler, in view of Goto, MFM and Zittel (US 5,730,016), hereinafter Zittel. 
Regarding Claim 4, combined Benteler/Goto/MFM teaches all aspects of the claimed invention, as stated above. Benteler is silent to a second seal. 
Zittel teaches an electromagnetic forming apparatus (Col 3, Ln 35; as illustrated in at least Fig 1 ). Zittel further teaches an annular ring (8) provides a second seal between the multi-segment mold (2) (Col 6, Ln 49-50; as illustrated in at least Fig 4) and the electromagnetic coil (9) (as illustrated in Fig 1, the electromagnetic coil is embedded in the ring, thus sealing the coil from the multi-segment mold). Zittel further teaches the electromagnetic coil may be hollow, and thus used to transmit cooling media, to offset the high energy transfer into the coil (Col 7, Ln 60-64). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Benteler/Goto/MFM, to include a second seal, in order to separate cooling media form the forming process, as taught by Zittel. 
Regarding Claim 5, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above. Combined Benteler/Goto/MFM/Zittel is not explicit to the second seal includes a round cross-section, however Zittel teaches two round cross-section seals, (78) & (84) (Col 8, Ln 1-3, 6, 8; as illustrated in at least Fig 6). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Benteler/Goto/MFM/Zittel, to include a second seal, having a round cross-section, since this type of seal is taught by Zittel to provide effective process sealing. 
Regarding Claim 6, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above. Combined Benteler/Goto/MFM/Zittel is not explicit to the material of the annular ring, however Zittel teaches the ceramic materials are preferred in the forming apparatus due to their high mechanical strength and high heat resistance, both of which are desirable due to the electrical and kinetic energy used in the forming process (Col 7, Ln 1-5, 9-14). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Benteler/Goto/MFM/Zittel, to include the annular ring comprised of ceramic, due to their high mechanical strength and high heat resistance, which improves the longevity of the mold elements used in the forming process. 
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Benteler, in view of Goto, MFM Zittel and Steinberger, et alia (US 5,744,175), hereinafter Steinberger. 
Regarding Claim 9, Benteler discloses a method for forming of formed containers (61) (Col 9, Ln 17-18 describes the formed container, Col 8, Ln 18-19 disclose the method; as illustrated in Fig 1 ), the method comprising the acts of: 
receiving a pre-form article (55) (Col 8, Ln 24) from an upstream process in a forming mold (Col 8, Ln 22-27); 
coupling the forming mold about the pre-form article (Col 8, Ln 38-48), the forming mold including an annular ring (26) (as illustrated in Fig 1), a bottom mold section (11) (as illustrated in Fig 1 ), and a plurality of circumferential segments positioned between and bridging the annular ring and the bottom mold section (40) (40') (40") (as illustrated in Fig 1 ), the annular ring and the plurality of circumferential segments forming a sidewall of the forming mold (as illustrated in Fig 1 ), each of the plurality of circumferential segments including an inner surface (as illustrated in Fig 1 ), the plurality of inner surfaces defining a desired shape of the formed containers (61) (as illustrated in Fig 1 ), the bottom mold section being removable from the plurality of circumferential segments (Examiner notes that, as illustrated in Fig 1, the bottom mold section and plurality of circumferential segments are separate elements and thus the bottom mold section may be removed from the plurality of circumferential segments) such that the bottom mold section is configured to hold and move the pre-form article about the electromagnetic coil and into and out of the forming mold (Col 8, Ln 20-22 & Ln 28-30 describe the opening and closing of the bottom mold section), the annular ring being configured to surround, hold ( as illustrated in Fig 1), seal ( Col 58-60 describe pressurizing the interior of the forming apparatus, thus the interior must be sealed and thus the movable ends, (26) & (11) seal the interior), and shape a top section of the pre-form article  and to form a seal with the circumferential segments (Examiner notes that [26] & [11] move towards and maintain contact with the workpiece during the forming process and thus could be used to shape a top area of the pre-form articles). 
Benteler is silent to an electromagnetic coil. Goto teaches a method for forming using an electromagnetic coil (Para [0002], Ln 1-3). 
Goto further teaches disposing the pre-form article about an electromagnetic coil (as illustrated in Fig 1), the electromagnetic coil being configured to impart an electromagnetic force on the pre-form article when supplied with electrical energy (Para [0011], Ln 23-24); supplying, after the coupling of the forming mold about the pre-form article, a first electrical energy to the electromagnetic coil to produce an electromagnetic force, the electromagnetic force configured to urge the pre-form article into contact with the inner surfaces of the forming mold, thereby producing one of the formed containers (Para [0004], Ln 4-9). 
Benteler is silent to, upon forming of the containers, one or more axial parting lines on the surfaces of the formed containers are reduced or eliminated in the top area of the formed containers. Steinberger teaches a multipart expanding mold (Col 1, Ln 51), having a design to eliminate parting lines, thereby preventing undesired accumulation of material during forming (Col 1, Ln 54-56). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus, as disclosed by Benteler, to include the multipart expanding mold for forming, as taught by Steinberger, having a design to eliminate parting lines, thereby preventing undesired accumulation of material during forming. 
Benteler is not explicit to the form of the article with respect to flanging, however modifications to the disclosed article are clearly within the scope of the art, and would be available to a skilled Artisan, should the requirements of the finished article so require flanging. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus, as disclosed by Benteler, to include flanging configurations in the die geometry, to satisfy product requirements. 
MFM teaches various forms of electromagnetic forming (Page 2-3, Para "Electromagnetic Forming", Page 6, Para "Commercial Examples" & "Possible New Applications"). MFM further teaches that electromagnetic forming may be combined with other forming methods (Page 6, Ln 27-35) to provide forming methods and resulting products not previously attainable (Page 6, Ln 27-28). 
Examiner notes the arrangement of elements would necessarily be the result of routine engineering and experimentation with the result of optimizing the apparatus for the best use to produce the desired finished product, and therefore the multi-segment mold and/or bottom mold section, as disclosed by Benteler, may be disposed about an electromagnetic coil, as taught by Goto, for the purpose of improving the forming of finished products from pre-form articles, as taught by MFM. 
Goto is not explicit to the electromagnetic coil being disposed within the forming mold. Zittel teaches an electromagnetic forming apparatus (Col 3, Ln 35; as illustrated in at least Fig 1 ). Zittel further teaches the electromagnetic coil being disposed within the forming mold (as illustrated in at least Fig 6). It can be observed from Zittel (Fig 6) that disposing the electromagnetic coil within the forming mold provides for a compact apparatus. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus, as taught by Benteler/Goto/MFM, with the electromagnetic coil being disposed within the forming mold, as taught by Zittel, in order to provide a compact forming apparatus. 
Benteler is silent to, upon forming of the containers, one or more axial parting lines on the surfaces of the formed containers are reduced or eliminated in the top area of the formed containers. Goto further teaches to electromagnetic coil reduces the occurrence of deformation, which Examiner has interpreted to mean eliminating parting lines. 
Regarding Claim 10, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above. Benteler further discloses the multi-segment mold has three segments (as illustrated in Fig 1) 
Regarding Claim 11, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above. Benteler further discloses the annular ring provides a first seal between the multi-segment mold and the pre-form article (Col 58-60). 
Regarding Claim 12, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above. Benteler further discloses the first seal includes a square cross-section. Examiner notes, as illustrated in Fig 1, (26) has a square cross section. 
Regarding Claim 13, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above. Benteler is silent to a second seal. 
Zittel teaches an electromagnetic forming apparatus (Col 3, Ln 35; as illustrated in at least Fig 1 ). Zittel further teaches an annular ring (8) provides a second seal between the multi-segment mold (2) (Col 6, Ln 49-50; as illustrated in at least Fig 4) and the electromagnetic coil (9) (as illustrated in Fig 1, the electromagnetic coil is embedded in the ring, thus sealing the coil from the multi-segment mold). Zittel further teaches the electromagnetic coil may be hollow, and thus used to transmit cooling media, to offset the high energy transfer into the coil (Col 7, Ln 60-64). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Benteler/Goto/MFM, to include a second seal, in order to separate cooling media form the forming process, as taught by Zittel. 
Regarding Claim 14, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above. Combined Benteler/Goto/MFM/Zittel is not explicit to the second seal includes a round cross-section, however Zittel teaches two round cross-section seals, (78) & (84) (Col 8, Ln 1-3, 6, 8; as illustrated in at least Fig 6). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Benteler/Goto/MFM/Zittel, to include a second seal, having a round cross-section, since this type of seal is taught by Zittel to provide effective process sealing. 
Regarding Claim 15, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above. Combined Benteler/Goto/MFM/Zittel is not explicit to the material of the annular ring, however Zittel teaches the ceramic materials are preferred in the forming apparatus due to their high mechanical strength and high heat resistance, both of which are desirable due to the electrical and kinetic energy used in the forming process (Col 7, Ln 1-5, 9-14). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined 
Benteler/Goto/MFM/Zittel, to include the annular ring comprised of ceramic, due to their high mechanical strength and high heat resistance, which improves the longevity of the mold elements used in the forming process. 
Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tung, et alia (US 5,755,130), hereinafter Tung, in view of Benteler, Goto, MFM and Zittel. 
Regarding Claim 16, Tung discloses a system for forming a plurality of formed containers from a plurality of pre-form articles (Col 5, Ln 51-53), the system comprising: 
a plurality of forming modules, the plurality of forming modules being movably mounted relative to an infeed starwheel, the infeed starwheel configured to supply preform articles to the plurality of forming modules (as illustrated in Fig 1). Tung further discloses the details of the forming modules including upper and lower forming dies, which move towards and away from each other by means of mechanical cams during the forming process (as illustrated in Fig 2). Tung is silent to forming using electromagnetic energy. 
Benteler teaches an apparatus for forming Col 6, Ln 33-34), comprising 
a forming mold (1) (Col 7, Ln 35-36; as illustrated in at least Fig 1 ), the forming mold having an annular ring (26) (as illustrated in Fig 1 ), a bottom mold section (11) (as illustrated in Fig 1 ), and a plurality of circumferential segments positioned between and bridging the annular ring and the bottom mold section (40) (40') (40") (as illustrated in Fig 1 ), 
the annular ring and the plurality of circumferential segments forming a sidewall of the forming mold ( as illustrated in Fig 1), each of the plurality of circumferential segments including an inner surface (as illustrated in Fig 1 ), the plurality of inner surfaces defining a desired shape of the formed containers (Col 9, Ln 7-9), 
the bottom mold section being removable from the plurality of circumferential segments (Examiner notes that, as illustrated in Fig 1, the bottom mold section and plurality of circumferential segments are separate elements and thus the bottom mold section may be removed from the plurality of circumferential segments) such that the bottom mold section is configured to hold and move the pre-form articles into and out of the forming mold (Col 8, Ln 20-22 & Ln 28-30 describe the opening and closing of the bottom mold section), 
the annular ring being configured to surround, hold ( as illustrated in Fig 1), seal (Col 58-60 describe pressurizing the interior of the forming apparatus, thus the interior must be sealed and thus the movable ends, (26) & (11) seal the interior), and shape a top section of the pre-form articles and to form a seal with the circumferential segments (Examiner notes that [26] & [11] move towards and maintain contact with the workpiece during the forming process and thus could be used to shape a top area of the pre-form articles). 
Benteler further teaches a forming apparatus producing the similar formed articles, without the use of complex mechanical cams and multiple forming dies moving towards and away from each other during the forming process (as illustrated in Fig 1 ). 
Examiner notes that Benteler teaches forming a tube (Col 6, Ln 33-34) without reference to a top or bottom. Examiner has, therefore, interpreted the apparatus as being capable of producing the product in any desired orientation. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for forming a plurality of formed containers from a plurality of pre-form articles, as disclosed by Tung, replacing the forming elements of Tung with the forming mold, as taught by Benteler, in order to produce a formed article without the need for complex mechanical cams and multiple forming dies moving towards and away from each other during the forming process. 
Combined Tung/Benteler is silent to an electromagnetic coil. 
Goto teaches an electromagnetic coil for forming (Para [0002], Ln 1-3). Goto further teaches the electromagnetic coil being configured to impart an electromagnetic force on the pre-form articles when supplied with electrical energy (Para [0011], Ln 23-24), the electromagnetic force being configured to urge the pre-form articles into contact with the inner surfaces of the forming mold (13) to produce the formed containers (10) (Para [0004], Ln 4-9). 
Combined Tung/Benteler is further silent to reducing or eliminating parting lines on the surface of the formed containers. 
MFM teaches various forms of electromagnetic forming (Page 2-3, Para "Electromagnetic Forming", Page 6, Para "Commercial Examples" & "Possible New Applications"). MFM further teaches that electromagnetic forming may be combined with other forming methods (Page 6, Ln 27-35) to provide forming methods and resulting products not previously attainable (Page 6, Ln 27-28). 
Examiner notes the arrangement of elements would necessarily be the result of routine engineering and experimentation with the result of optimizing the apparatus for the best use to produce the desired finished product, and therefore the multi-segment mold and/or bottom mold section, as taught by combined Tung/Benteler, may be disposed about an electromagnetic coil, as taught by Goto, for the purpose of improving the forming of finished products from pre-form articles, as taught by MFM. 
Combined Tung/Benteler/Goto/MFM is silent to a charging circuit and a discharge-control mechanism. 
Zittel teaches an electromagnetic forming apparatus (Col 3, Ln 35; as illustrated in at least Fig 1 ). Zittel further teaches a charging circuit being configured to supply the electrical energy to the forming module (Col 4, Ln 7-9). Zittel further teaches a discharge-control mechanism operatively coupled to the forming module and the charging circuit (Col 4, Ln 15-19). Zittel is not explicit to the discharge-control mechanism being configured to selectively actuate discharge of the electrical energy from the charging circuit to a predetermined forming module, however Zittel teaches that modifications to the circuits taught may be made without departing from the original scope of the invention (Col 4, Ln 21-23). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus, as taught by combined Tung/Benteler/Goto/MFM, to include the charging circuit and discharge­control mechanism, as taught by Zittel, in order to provide process control to the forming system. 
Regarding Claim 18, combined Tung/Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above. Tung is silent to the annular ring provides a first seal between the multi-segment mold and the pre-form article, the first seal having a square cross-section. Benteler teaches the annular ring provides a first seal between the multi-segment mold and the pre-form article (Col 58-60), the first seal having a square cross-section (as illustrated in Benteler, Fig 1 ). 
Regarding Claim 19, combined Tung/Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above.  Tung is silent to the annular ring provides a second seal between the multi-segment mold and the electromagnetic coil, the second seal having a round cross­section. 
Combined Tung/Benteler/Goto/MFM/Zittel is not explicit to the second seal includes a round cross-section, however Zittel teaches two round cross-section seals, (78) & (84) (Col 8, Ln 1-3, 6, 8; as illustrated in at least Fig 6).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Tung/Benteler/Goto/MFM/Zittel, to include a second seal, having a round cross-section, since this type of seal is taught by Zittel to provide effective process sealing. 
Regarding Claim 20, combined Tung/Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above. Combined Tung/Benteler/Goto/MFM/Zittel is not explicit to the material of the annular ring, however Zittel teaches the ceramic materials are preferred in the forming apparatus due to their high mechanical strength and high heat resistance, both of which are desirable due to the electrical and kinetic energy used in the forming process (Col 7, Ln 1-5, 9-14). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Tung/Benteler/Goto/MFM/Zittel, to include the annular ring comprised of ceramic, due to their high mechanical strength and high heat resistance, which improves the longevity of the mold elements used in the forming process. 
Regarding Claim 22, combined Tung/Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above. Tung is silent to the annular ring is configured to surround, hold, seal, and optionally shape a top section of the pre-form articles so as to eliminate parting lines on the surface of the formed containers. 
Benteler further teaches the annular ring being adapted to surround, hold (as illustrated in Fig 1 ), seal (Col 58-60 describe pressurizing the interior of the forming apparatus, thus the interior must be sealed and thus the movable ends, (26) & (11) seal the interior), and optionally shape a top area of the pre-form articles (Examiner notes that [26] & [11] move towards and maintain contact with the workpiece during the forming process and thus could be used to shape a top section of the pre-form articles). 
Goto further teaches the electromagnetic coil reduces the occurrence of deformation, which Examiner has interpreted to mean eliminating parting lines. 
Examiner notes that Benteler discloses forming a tube (Col 6, Ln 33-34) without reference to a top or bottom. Examiner has, therefore, interpreted the apparatus as being capable of producing the product in any desired orientation. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus, as taught by Tung/Benteler/Goto/MFM/Zittel, to include the annular ring is configured to surround, hold, seal, and optionally shape a top section of the pre-form articles, as taught by Benteler, so as to eliminate parting lines on the surface of the formed containers as taught by Goto. 
Examiner notes the limitation "a top section of the pre-form articles" has been interpreted to mean the previously recited "a top section of the pre-form articles", Claim 16, Ln 14-15. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Benteler, in view of Goto, MFM, Zittel, in view of Lee (US 2017/0050230), hereinafter Lee. 
Regarding Claim 8, combined Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above. Combined Benteler/Goto/MFM/Zittel is not explicit to the segments including hinges coupling the segments of the multi-segment mold. 
Lee teaches an apparatus for electromagnetic forming (Para [0002], Ln 1-4). Lee further teaches the segments of the multi-segment mold include hinges coupling the segments of the multi-segment mold such that actuating a first segment of the multi­segment mold actuates the remaining segments of the multi-segment mold (Para [0085], Ln 1-5). Lee further teaches the benefit such hinges being the provision for ease of assembly of the multi-segment mold. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-segment mold, taught by combined Benteler/Goto/MFM/Zittel, to add the hinges coupling the segments of the multi-segment mold such that actuating a first segment of the multi-segment mold actuates the remaining segments of the multi-segment mold, as taught by Lee, in order to provide further ease of assembly of the multi-segment mold. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tung, et alia (US 5,755,130), hereinafter Tung, in view of Benteler, Goto, MFM, Zittel and Steinberger. 
Regarding Claim 17, combined Tung/Benteler/Goto/MFM/Zittel teaches all aspects of the claimed invention, as stated above. Tung is silent to, upon forming of the containers, one or more axial parting lines on the surfaces of the formed containers are reduced or eliminated in the top area of the formed containers. Steinberger teaches a multipart expanding mold (Col 1, Ln 51), having a design to eliminate parting lines, thereby preventing undesired accumulation of material during forming (Col 1, Ln 54-56). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus, as taught by Tung/Benteler/Goto/MFM/Zittel, to include the multipart expanding mold for forming, as taught by Steinberger, having a design to eliminate parting lines, thereby preventing undesired accumulation of material during forming. 
Benteler is not explicit to the form of the article with respect to flanging, however modifications to the disclosed article are clearly within the scope of the art, and would be available to a skilled Artisan, should the requirements of the finished article so require flanging. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus, as disclosed by Benteler, to include flanging configurations in the die geometry, to satisfy product requirements. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harvey, et alia (US 2,976,907), hereinafter Harvey. Harvey teaches an electromagnetic forming apparatus and method. 
McDermott, et alia (US 4,377,085), hereinafter McDermott.  McDermott teaches a die for reduction of parting lines. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725


/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725